NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

EMMA D’ANGELO,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resporz,dent-Appellee.

2012-7145

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1548, Judge LaWrence B.
Hagel.

ON MOTION

ORDER

Emma D’Angelo moves for a GO-day extension of time
to obtain counsel.

Upon consideration thereof,

IT Is ORDERED 'I‘HAT:

 D’ANGELO V. SHINSEKI 2

The motion is granted to the extent that D’Angelo’s
brief is due within 60 days of the date of filing of this
order.

FOR THE COURT

AUG 0 8  /s/ Jan Horbal__\;
Date J an Horbaly
Clerk
cc: Emma D’Angelo
_ K. Elizabeth Witwer, Esq. us con ma

521 ' `msrsntmu.ccacun
AUG 0 8 2012
' JAN HURBAI.Y

CI.ERK